..” DETAILED ACTION

1. It is hereby acknowledged that 17/013948 the following papers have been received and placed of record in the file: Remark date 04/25/22.  

2.	 Claims 1-20 are presented for examination. No claims are being amended.  

Response to Argument

3. 	Applicant's arguments filed 04/25/22 have been fully considered but they are not persuasive. 
Applicant argues, this portion of 3GPP does not disclose or suggest determining whether subscription data associated with the user device indicates that the user device is allowed to establish the always- on PDU session, as recited in claim 1. In contrast, 3GPP merely describes that the SMF decides whether the requested PDU session needs to be established as an always-on PDU session. Presumably, the request from a UE would indicate whether an always-on session is requested. In any event, 3GPP does not disclose or suggest using subscription data in any manner, much less determining whether subscription data associated with the user device indicates that the user device is allowed to establish the always-on PDU session, as recited in claim 1.
	Examiner respectfully disagrees. 3GPP 6.4.1.3 discloses “if the DN authentication of the UE was performed and completed successfully, the SMF shall set the EAP message IE of the PDU SESSION ESTABLISHMENT ACCEPT message to an EAP-success message as specified in IETF RFC 3748 [34], provided by the DN.
If the SMF decides: a) the requested PDU session need to be established as an always-on PDU session, the SMF shall include the Always-on PDU session indication IE in the PDU SESSION ESTABLISHMENT ACCEPT message and shall set the value to Always-on PDU session allowed; b) the requested PDU session need not to be established as an always-on PDU session, the SMF shall include the Always-on PDU session indication IE in the PDU SESSION ESTABLISHMENT ACCEPT message and shall set the value to "Always-on PDU session not allowed",  This can be understood to explain  determining whether subscription data associated with the user device indicates that the user device is allowed to establish the always-on PDU session.  Further 3GPP further explains a) the received SSC mode in the SSC mode IE included in the PDU SESSION ESTABLISHMENT REQUEST message based on the subscription, the SMF configuration, or both.; b) either the default SSC mode for the data network listed in the subscription or the SSC mode associated with the SMF configuration, if the SSC mode IE is not included in the PDU SESSION ESTABLISHMENT REQUEST message. This would further go to explain the PDU session message can be understood to teach a subscription data and thus teaching the claimed limitation. Telebi Fard paragraph [0231] discloses “the N1 SM container may comprise the PDU session establishment accept that the AMF may provide to the UE. If the UE requested P-CSCF discovery then the message may comprise the P-CSCF IP address(es) as determined by the SMF. The PDU session establishment accept may comprise S-NSSAI from the allowed NSSAI. If the PDU session being established was requested to be an always-on PDU Session, the SMF may indicate whether the request is accepted by including an Always-on PDU session Granted indication in the PDU session establishment accept message. If the PDU Session being established was not requested to be an always-on PDU Session but the SMF determines that the PDU session may require to be established as an always-on PDU session, the SMF may include an Always-on PDU session granted indication in the PDU session establishment acept message indicating that the PDU session is an always-on PDU Session.”  Telebi Fard paragraph [0199] further explains If the AMF received the UE Policy container and the PCF subscribed to be notified of the reception of the UE Policy container, the AMF may forward the response of the UE to the PCF employing a Namf_N1MessageNotify, and/or the like. The PCF may maintain the list of PSIs delivered to the UE and may update the latest list of PSIs in the UDR by invoking Nudr_DM_Update (e.g., comprising SUPI, Policy Data, Policy Set Entry, updated PSI data) service operation, and/or the like. Thus it can be understood how the PDU session accept message can be a subscription data and used to teach the argued limitation.   
     Applicant argues, Since neither 3GPP or Talebi Fard, taken singly or in combination, discloses the determining feature, the combination cannot further disclose or suggest establishing the PDU session as an always-on PDU session in response to determining that the subscription data indicates that the user device is allowed to establish the always-on PDU session, as recited in claim 1.
Examiner respectfully disagrees. As explained above 3GPP in view of Talebi Fard explains the determination feature.  3GPP 6.4.1.3 discloses if the DN authentication of the UE was performed and completed successfully, the SMF shall set the EAP message IE of the PDU SESSION ESTABLISHMENT ACCEPT message to an EAP-success message as specified in IETF RFC 3748 [34], provided by the DN. If the SMF decides: a) the requested PDU session need to be established as an always-on PDU session, the SMF shall include the Always-on PDU session indication IE in the PDU SESSION ESTABLISHMENT ACCEPT message and shall set the value to "Always-on PDU session allowed"; b) the requested PDU session need not to be established as an always-on PDU session, the SMF shall include the Always-on PDU session indication IE in the PDU SESSION ESTABLISHMENT ACCEPT message and shall set the value to "Always-on PDU session not allowed",  Here it can be seen to explain establishing the PDU session as always on PDU session in response to the authentication, request and pdu session establishment accept.  The messages can be understood to teach the argued limitations.  
Applicant argues, For example, claim 4 recites that establishing the PDU session as an always-on PDU session further comprises transmitting an establishment request message to a Policy Control Function (PCF) node to determine whether the user device is authorized to establish the always- on PDU session; receiving an establishment response message from the PCF node indicating that the user device is authorized to establish the always-on PDU session; and establishing the PDU session as an always-on PDU session based on receiving the establishment response message. Claims 11 and 18 recite similar features. The Office Action states that Talebi Fard discloses these features and points to paragraphs 206, 231, and 263 for support (Office Action — page 5). The applicant respectfully disagrees.
Examiner respectfully disagrees.  Talebi Fard explains PCF for policy and selecting PDU section, and SM policy associated with PCF (see paragraph [00225], [0028]). Talebi Fard explains PDU session established was requested to be always on (see paragraph [0230], [0231])
The remaining dependent claims seem to based on previous arguments and have been responded to above.  

-




Claim Rejections - 35 USC § 103
4. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
5. Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over NPL- 3GPP TSG-CT WG1 Meeting #111bis C1-184545 Sophia-Antipolis (France), 9-13 July 2018 referred to as 3GPP  in view of   Talib Fard et al(US 2020/0228936A1)



Regarding claim 1, 3GPP teaches a method comprising:
receiving, from a user device, a request to establish a packet data unit (PDU) session;(see 3gpp 6.4.1.3 explains UE request PDU session)
determining that the PDU session should be established as an always-on PDU session;(see 3GPP 6.4.1.3 explains SMF decides PDU session should be on always )
determining whether subscription data associated with the user device indicates that the user device is allowed to establish the always-on PDU session; (see 3GPP 6.4.1.3 explains DN authentication of the UE was performed and completed successfully, the SMF shall set the EAP message IE of the PDU SESSION ESTABLISHMENT ACCEPT message to an EAP-success message , PDU session establishment request message based on subscription, and SMF decides PDU session, SMF decides PDU session should be on always)  
and  establishing the PDU session as an always-on PDU session in response to determining that the subscription data indicates that the user device is allowed to establish the always-on PDU session. (see 3GPP 6.1.3 explains PDU session establishment request message based on subscription, and SMF decides PDU session accept message to be always on,  )  
While it can be understood a request message based on subscription as being subscription data, however analogous art Talibi Fard is introduced to further show subscription data (See Talibi Fard paragraph [0226],[0226] explains SMF retrieves subscription data, paragraph [0231] further explains always-on PDU session) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine 3GPP to include Talibi Fard’s session establishment to join group.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further  improve authorization and authentication in a network(see paragraph [0036]) 

Regarding claim 2, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches wherein determining that the PDU session should be established as an always-on PDU session includes determining that the PDU session should be established as an always-on PDU session when the request includes a request to establish the PDU session as an always-on PDU session. (see 3GPP 6.4.1.3 explains request and SMF decides PDU session should be on always )

Regarding claim  3, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches   wherein determining whether the subscription data associated with the user device indicates that the user device is allowed to establish the always-on PDU session includes sending a subscription retrieval request to a Unified Data Management (UDM) device to determine whether the subscription data indicates that the user device is allowed to establish the always-on PDU session. (see Talibi Fard paragraphs [0222],[0226],[0231] explains query of UDM)  

Regarding claim 4, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches wherein establishing the PDU session as an always-on PDU session further comprises:
transmitting an establishment request message to a Policy Control Function (PCF) node to determine whether the user device is authorized to establish the always-on PDU session; (Talebi Fard explains PCF for policy and selecting PDU section, and SM policy associated with PCF (see paragraph [00225], [0028]). Talebi Fard explains PDU session established was requested to be always on (see paragraph [0230], [0231])
receiving an establishment response message from the PCF node indicating that the user device is authorized to establish the always-on PDU session;( Talebi Fard explains PCF for policy and selecting PDU section, and SM policy associated with PCF (see paragraph [00225], [0028]). Talebi Fard explains PDU session established was requested to be always on (see paragraph [0230], [0231])
 and establishing the PDU session as an always-on PDU session based on receiving the establishment response message. (Talebi Fard explains PCF for policy and selecting PDU section, and SM policy associated with PCF (see paragraph [00225], [0028]). Talebi Fard explains PDU session established was requested to be always on (see paragraph [0230], [0231])

Regarding claim 5, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches further comprising:
establishing the PDU session not as an always-on PDU session in response to determining that the subscription data indicates that the user device is not allowed to establish the always-on PDU session. (see 3GPP 6.4.1.3 explains PDU session not allowed)

Regarding claim 6. the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches wherein determining whether the subscription data associated with the user device indicates that the user device is allowed to establish the always-on PDU session comprises:
determining that the user device is allowed to establish the always-on PDU session when the subscription data includes a first indication that the always-on PDU session is allowed or when the subscription data does not include an indication regarding whether the always-on PDU session is allowed; ( see 3GPP 6.4.1.3 explains DN authentication of the UE was performed and completed successfully, the SMF shall set the EAP message IE of the PDU SESSION ESTABLISHMENT ACCEPT message to an EAP-success message, request and SMF decides PDU session should be on always including not allowed,) and
determining that the user device is not allowed to establish the always-on PDU session when the subscription data includes a second indication that the always-on PDU session is not allowed.( see 3GPP 6.4.1.3 explains request and SMF decides PDU session should be on always including not allowed )

Regarding claim 7, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches comprising: transmitting, to the user device, an indication that the always-on PDU session has been granted.(see 3GPP 6.4.1.3 explains PDU session establishment accept message and shall set the value to always-on pdu session allowed) 

Regarding claim  8, 3GPP teaches a network device comprising: one or more processors configured to: receive, from a user device, a request to establish a packet data unit (PDU) session; (see 3gpp 6.4.1.3 explains UE request PDU session)  determine that the PDU session should be established as an always-on PDU session; (see 3GPP 6.4.1.3 explains SMF decides PDU session should be on always )  determine whether subscription data associated with the user device indicates that the user device is allowed to establish the always-on PDU session; (see 3GPP 6.4.1.3 explains DN authentication of the UE was performed and completed successfully, the SMF shall set the EAP message IE of the PDU SESSION ESTABLISHMENT ACCEPT message to an EAP-success message, PDU session establishment request message based on subscription, and SMF decides PDU session)    and establish the PDU session as an always-on PDU session in response to determining that the subscription data indicates that the user device is allowed to establish the always-on PDU session. (see 3GPP 6.1.3 explains PDU session establishment request message based on subscription, and SMF decides PDU session accept message to be always on , SMF decides PDU session should be on always)  
While it can be understood a request message based on subscription as being subscription data, however analogous art Talibi Fard is introduced to further show subscription data (See Talibi Fard paragraph [0226],[0226] explains SMF retrieves subscription data, paragraph [0231] further explains always-on PDU session) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine 3GPP to include Talibi Fard’s session establishment to join group.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further improve authorization and authentication in a network(see paragraph [0036]) 


Regarding claim 9, The network device of claim 8, as described above.  The modified 3GPP further teaches wherein, when determining that the PDU session should be established as an always-on PDU session, the one or more processors are further configured to: determine that the PDU session should be established as an always-on PDU session when the request includes a request to establish the PDU session as an always-on PDU session. (see 3GPP 6.4.1.3 explains request and SMF decides PDU session should be on always )


Regarding claim  10, The network device of claim 8, as described above.  The modified 3GPP further teaches wherein, when determining whether the subscription data associated with the user device indicates that the user device is allowed to establish the always- on PDU session, the one or more processors are further configured to:
send a subscription retrieval request to a Unified Data Management (UDM) device to determine whether the subscription data indicates that the user device is allowed to establish the always-on PDU session. (see Talibi Fard paragraphs [0222],[0226],[0231] explains query of UDM)  

Regarding claim 11, the modified 3GPP taught the network device of claim 8, as described above.  The modified 3GPP further teaches wherein, when establishing the PDU session as an always-on PDU session, the one or more processors are further configured to:
transmit an establishment request message to a Policy Control Function (PCF) node to determine whether the user device is authorized to establish the always-on PDU session; (Talebi Fard explains PCF for policy and selecting PDU section, and SM policy associated with PCF (see paragraph [00225], [0028]). Talebi Fard explains PDU session established was requested to be always on (see paragraph [0230], [0231])
receive an establishment response message from the PCF node indicating that the user device is authorized to establish the always-on PDU session; (Talebi Fard explains PCF for policy and selecting PDU section, and SM policy associated with PCF (see paragraph [00225], [0028]). Talebi Fard explains PDU session established was requested to be always on (see paragraph [0230], [0231]) and
establish the PDU session as an always-on PDU session based on receiving the establishment response message. (Talebi Fard explains PCF for policy and selecting PDU section, and SM policy associated with PCF (see paragraph [00225], [0028]). Talebi Fard explains PDU session established was requested to be always on (see paragraph [0230], [0231])


Regarding claim 12, the modified 3GPP taught the network device of claim 8, as described above.  The modified 3GPP further teaches wherein the one or more processors are further configured to:
establish the PDU session not as an always-on PDU session in response to determining that the subscription data indicates that the user device is not allowed to establish the always-on PDU session. (see 3GPP 6.4.1.3 explains PDU session not allowed)

Regarding claim 13, the modified 3GPP taught the network device of claim 8, as described above.  The modified 3GPP further teaches wherein, when determining whether the subscription data associated with the user device indicates that the user device is allowed to establish the always- on PDU session, the one or more processors are further configured to:
determine that the user device is allowed to establish the always-on PDU session when the subscription data includes a first indication that the always-on PDU session is allowed or when the subscription data does not include an indication regarding whether the always-on PDU session is allowed; and
determine that the user device is not allowed to establish the always-on PDU session when the subscription data includes a second indication that the always-on PDU session is not allowed. ( see 3GPP 6.4.1.3 explains request and SMF decides PDU session should be on always including not allowed )

Regarding claim  14, the modified 3GPP taught the network device of claim 8, as described above.  The modified 3GPP further teaches wherein the one or more processors are further configured to:
transmit, to the user device, an indication that the always-on PDU session has been granted. (see 3GPP 6.4.1.3 explains PDU session establishment accept message and shall set the value to always-on pdu session allowed)

Regarding claim 15, 3GPP teaches A non-transitory computer-readable memory device storing instructions executable by a processor, the instructions comprising:
one or more instructions to:
receive, from a user device, a request to establish a packet data unit (PDU) session; (see 3gpp 6.4.1.3 explains UE request PDU session)   determine that the PDU session should be established as an always-on PDU session; (see 3GPP 6.4.1.3 explains SMF decides PDU session should be on always )  
determine whether subscription data associated with the user device indicates that the user device is allowed to establish the always-on PDU session; (see 3GPP 6.4.1.3 explains DN authentication of the UE was performed and completed successfully, the SMF shall set the EAP message IE of the PDU SESSION ESTABLISHMENT ACCEPT message to an EAP-success message , PDU session establishment request message based on subscription, and SMF decides PDU session, SMF decides PDU session should be on always)  and establish the PDU session as an always-on PDU session in response to determining that the subscription data indicates that the user device is allowed to establish the always-on PDU session. (see 3GPP 6.1.3 explains PDU session establishment request message based on subscription, and SMF decides PDU session accept message to be always on )  
While it can be understood a request message based on subscription as being subscription data, however analogous art Talibi Fard is introduced to further show subscription data (See Talibi Fard paragraph [0226],[0226] explains SMF retrieves subscription data, paragraph [0231] further explains always-on PDU session) 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine 3GPP to include Talibi Fard’s session establishment to join group.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further  improve authorization and authentication in a network(see paragraph [0036]) 


Regarding claim  16, the modified 3GPP taught the  non-transitory computer-readable memory device of claim 15, as described above.  The modified 3GPP further teaches  wherein the one or more instruction to determine that the PDU session should be established as an always-on PDU session comprises one or more instructions to: determine that the PDU session should be established as an always-on PDU session when the request includes a request to establish the PDU session as an always-on PDU session. (see 3GPP 6.4.1.3 explains request and SMF decides PDU session should be on always )

Regarding claim   17. the modified 3GPP taught the non-transitory computer-readable memory device of claim 15, as described above.  The modified 3GPP further teaches  wherein the one or more instruction to determine whether the subscription data associated with the user device indicates that the user device is allowed to establish the always-on PDU session comprises one or more instructions to: send a subscription retrieval request to a Unified Data Management (UDM) device to determine whether the subscription data indicates that the user device is allowed to establish the always-on PDU session. (see Talibi Fard paragraphs [0222],[0226],[0231] explains query of UDM)  

Regarding claim 18, the modified 3GPP taught the non-transitory computer-readable memory device of claim 15,  as described above.  The modified 3GPP further teaches wherein the one or more instruction to establish the PDU session as an always-on PDU session comprises one or more instructions to:
transmit an establishment request message to a Policy Control Function (PCF) node to determine whether the user device is authorized to establish the always-on PDU session; receive an establishment response message from the PCF node indicating that the user device is authorized to establish the always-on PDU session; and establish the PDU session as an always-on PDU session based on receiving the establishment response message. 
(see Talib Fard paragraph[0206], [0231],[0263] explains PCF with SMF for selection based on request )

Regarding claim  19. the modified 3GPP taught the non-transitory computer-readable memory device of claim 15, as described above.  The modified 3GPP further teaches further comprising one or more instructions to: establish the PDU session not as an always-on PDU session in response to determining that the subscription data indicates that the user device is not allowed to establish the always-on PDU session. (see 3GPP 6.4.1.3 explains PDU session not allowed)

Regarding claim  20. the modified 3GPP taught the non-transitory computer-readable memory device of claim 15, as described above.  The modified 3GPP further teaches wherein the one or more instructions to determine whether the subscription data associated with the user device indicates that the user device is allowed to establish the always-on PDU session comprises one or more instructions to:
determine that the user device is allowed to establish the always-on PDU session when the subscription data includes a first indication that the always-on PDU session is allowed or when the subscription data does not include an indication regarding whether the always-on PDU session is allowed; and
determine that the user device is not allowed to establish the always-on PDU session when the subscription data includes a second indication that the always-on PDU session is not allowed. ( see 3GPP 6.4.1.3 explains request and SMF decides PDU session should be on always including not allowed )



Claim Rejections - 35 USC § 103
6. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. Claims 1-20 are rejected under 35 U.S.C. §103 as being unpatentable over NPL- 3GPP TSG-CT WG1 Meeting #111bis C1-184545 Sophia-Antipolis (France), 9-13 July 2018 referred to as 3GPP  in view of   Qiao et al(US 2020/0214054),  



Regarding claim 1, 3GPP teaches a method comprising:
receiving, from a user device, a request to establish a packet data unit (PDU) session;(see 3gpp 6.4.1.3 explains UE request PDU session)
determining that the PDU session should be established as an always-on PDU session;(see 3GPP 6.4.1.3 explains SMF decides PDU session should be on always)
determining whether subscription data associated with the user device indicates that the user device is allowed to establish the always-on PDU session; (see 3GPP 6.4.1.3 explains DN authentication of the UE was performed and completed successfully, the SMF shall set the EAP message IE of the PDU SESSION ESTABLISHMENT ACCEPT message to an EAP-success message , PDU session establishment request message based on subscription, and SMF decides PDU session, SMF decides PDU session should be on always)  
and  establishing the PDU session as an always-on PDU session in response to determining that the subscription data indicates that the user device is allowed to establish the always-on PDU session. (see 3GPP 6.1.3 explains PDU session establishment request message based on subscription, and SMF decides PDU session accept message to be always on)  
While it can be understood a request message based on subscription as being subscription data, however analogous art Qiao is introduced to further show subscription data (See Qiao paragraph [0306], [0321] explains registration request message may comprise always-on PDU Sessions which are accepted , and based on registration accept and registration complete message a UE may determine restricted service for always on PDU session)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine 3GPP to include Qiao’s restrict services and policy control for always-on PDU session.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further improve network resource efficiency and reliability (see paragraph [0249]) 

Regarding claim 2, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches wherein determining that the PDU session should be established as an always-on PDU session includes determining that the PDU session should be established as an always-on PDU session when the request includes a request to establish the PDU session as an always-on PDU session. (see 3GPP 6.4.1.3 explains request and SMF decides PDU session should be on always )

Regarding claim 3, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches  wherein determining whether the subscription data associated with the user device indicates that the user device is allowed to establish the always-on PDU session includes sending a subscription retrieval request to a Unified Data Management (UDM) device to determine whether the subscription data indicates that the user device is allowed to establish the always-on PDU session. (see Qiao paragraphs [0320]-[0323] explains request for an always on PDU session and receive from UDM a second message comprising a first list of restricted services for the always-on PDU session)

Regarding claim 4, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches wherein establishing the PDU session as an always-on PDU session further comprises:
transmitting an establishment request message to a Policy Control Function (PCF) node to determine whether the user device is authorized to establish the always-on PDU session; (see Qiao paragraph [0320],[0321] explains response message from PCF)  
receiving an establishment response message from the PCF node indicating that the user device is authorized to establish the always-on PDU session; (see Qiao paragraph [0320],[0321] explains response message from PCF)  
 and establishing the PDU session as an always-on PDU session based on receiving the establishment response message. (see Qiao paragraph [0320],[0321] explains response message from PCF)  

Regarding claim 5, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches further comprising:
establishing the PDU session not as an always-on PDU session in response to determining that the subscription data indicates that the user device is not allowed to establish the always-on PDU session. (see 3GPP 6.4.1.3 explains PDU session not allowed)

Regarding claim 6. the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches wherein determining whether the subscription data associated with the user device indicates that the user device is allowed to establish the always-on PDU session comprises:
determining that the user device is allowed to establish the always-on PDU session when the subscription data includes a first indication that the always-on PDU session is allowed or when the subscription data does not include an indication regarding whether the always-on PDU session is allowed; ( see 3GPP 6.4.1.3 explains request and SMF decides PDU session should be on always including not allowed ) and
determining that the user device is not allowed to establish the always-on PDU session when the subscription data includes a second indication that the always-on PDU session is not allowed.( see 3GPP 6.4.1.3 explains request and SMF decides PDU session should be on always including not allowed )

Regarding claim 7, the modified 3GPP taught the method of claim 1, as described above.  The modified 3GPP further teaches comprising: transmitting, to the user device, an indication that the always-on PDU session has been granted.(see 3GPP 6.4.1.3 explains PDU session establishment accept message and shall set the value to always-on pdu session allowed) 

Regarding claim  8, 3GPP teaches a network device comprising: one or more processors configured to: receive, from a user device, a request to establish a packet data unit (PDU) session; (see 3gpp 6.4.1.3 explains UE request PDU session)  determine that the PDU session should be established as an always-on PDU session; (see 3GPP 6.4.1.3 explains SMF decides PDU session should be on always )  determine whether subscription data associated with the user device indicates that the user device is allowed to establish the always-on PDU session; (see 3GPP 6.4.1.3 explains DN authentication of the UE was performed and completed successfully, the SMF shall set the EAP message IE of the PDU SESSION ESTABLISHMENT ACCEPT message to an EAP-success message , PDU session establishment request message based on subscription, and SMF decides PDU session, SMF decides PDU session should be on always)  and establish the PDU session as an always-on PDU session in response to determining that the subscription data indicates that the user device is allowed to establish the always-on PDU session. (see 3GPP 6.1.3 explains PDU session establishment request message based on subscription, and SMF decides PDU session accept message to be always on )  
While it can be understood a request message based on subscription as being subscription data, however analogous art Qiao is introduced to further show subscription data (See Qiao paragraph [0306], [0321] explains registration request message may comprise always-on PDU Sessions which are accepted, and based on registration accept and registration complete message a UE may determine restricted service for always on PDU session)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine 3GPP to include Qiao’s restrict services and policy control for always-on PDU session.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further improve network resource efficiency and reliability (see paragraph [0249]) 


Regarding claim 9, The network device of claim 8, as described above.  The modified 3GPP further teaches wherein, when determining that the PDU session should be established as an always-on PDU session, the one or more processors are further configured to: determine that the PDU session should be established as an always-on PDU session when the request includes a request to establish the PDU session as an always-on PDU session. (see 3GPP 6.4.1.3 explains request and SMF decides PDU session should be on always )


Regarding claim 10, The network device of claim 8, as described above.  The modified 3GPP further teaches wherein, when determining whether the subscription data associated with the user device indicates that the user device is allowed to establish the always- on PDU session, the one or more processors are further configured to:
send a subscription retrieval request to a Unified Data Management (UDM) device to determine whether the subscription data indicates that the user device is allowed to establish the always-on PDU session. (see Qiao paragraphs [0320]-[0323] explains request for an always on PDU session and receive from UDM a second message comprising a first list of restricted services for the always-on PDU session)

Regarding claim 11, the modified 3GPP taught the network device of claim 8, as described above.  The modified 3GPP further teaches wherein, when establishing the PDU session as an always-on PDU session, the one or more processors are further configured to:
transmit an establishment request message to a Policy Control Function (PCF) node to determine whether the user device is authorized to establish the always-on PDU session; ( see 3GPP 6.4.1.3 explains request and SMF decides PDU session should be on always including not allowed )
receive an establishment response message from the PCF node indicating that the user device is authorized to establish the always-on PDU session; and establish the PDU session as an always-on PDU session based on receiving the establishment response message. (see Talib Fard paragraph[0206], [0231],[0263] explains PCF with SMF for selection based on request )


Regarding claim 12, the modified 3GPP taught the network device of claim 8, as described above.  The modified 3GPP further teaches wherein the one or more processors are further configured to:
establish the PDU session not as an always-on PDU session in response to determining that the subscription data indicates that the user device is not allowed to establish the always-on PDU session. (see 3GPP 6.4.1.3 explains PDU session not allowed)

Regarding claim 13, the modified 3GPP taught the network device of claim 8, as described above.  The modified 3GPP further teaches wherein, when determining whether the subscription data associated with the user device indicates that the user device is allowed to establish the always- on PDU session, the one or more processors are further configured to:
determine that the user device is allowed to establish the always-on PDU session when the subscription data includes a first indication that the always-on PDU session is allowed or when the subscription data does not include an indication regarding whether the always-on PDU session is allowed; and
determine that the user device is not allowed to establish the always-on PDU session when the subscription data includes a second indication that the always-on PDU session is not allowed. ( see 3GPP 6.4.1.3 explains request and SMF decides PDU session should be on always including not allowed )

Regarding claim  14, the modified 3GPP taught the network device of claim 8, as described above.  The modified 3GPP further teaches wherein the one or more processors are further configured to:
transmit, to the user device, an indication that the always-on PDU session has been granted. (see 3GPP 6.4.1.3 explains PDU session establishment accept message and shall set the value to always-on pdu session allowed)

Regarding claim 15, 3GPP teaches A non-transitory computer-readable memory device storing instructions executable by a processor, the instructions comprising:
one or more instructions to:
receive, from a user device, a request to establish a packet data unit (PDU) session; (see 3gpp 6.4.1.3 explains UE request PDU session)   determine that the PDU session should be established as an always-on PDU session; (see 3GPP 6.4.1.3 explains SMF decides PDU session should be on always )  
determine whether subscription data associated with the user device indicates that the user device is allowed to establish the always-on PDU session; (see 3GPP 6.4.1.3 explains DN authentication of the UE was performed and completed successfully, the SMF shall set the EAP message IE of the PDU SESSION ESTABLISHMENT ACCEPT message to an EAP-success message , PDU session establishment request message based on subscription, and SMF decides PDU session, SMF decides PDU session should be on always)  and establish the PDU session as an always-on PDU session in response to determining that the subscription data indicates that the user device is allowed to establish the always-on PDU session. (see 3GPP 6.1.3 explains PDU session establishment request message based on subscription, and SMF decides PDU session accept message to be always on )  
While it can be understood a request message based on subscription as being subscription data,  (see 3GPP 6.4.1.3) however analogous art Qiao is introduced to further show subscription data (See Qiao paragraph [0306], [0321] explains registration request message may comprise always-on PDU Sessions which are accepted , and based on registration accept and registration complete message a UE may determine restricted service for always on PDU session)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine 3GPP to include Qiao’s restrict services and policy control for always-on PDU session.  One of ordinary skill in the art would have been motived to make this modification before the effective filled date of the claimed invention to further improve network resource efficiency and reliability  (see paragraph [0249]) 


Regarding claim  16, the modified 3GPP taught the  non-transitory computer-readable memory device of claim 15, as described above.  The modified 3GPP further teaches  wherein the one or more instruction to determine that the PDU session should be established as an always-on PDU session comprises one or more instructions to: determine that the PDU session should be established as an always-on PDU session when the request includes a request to establish the PDU session as an always-on PDU session. (see 3GPP 6.4.1.3 explains request and SMF decides PDU session should be on always )

Regarding claim   17. the modified 3GPP taught the non-transitory computer-readable memory device of claim 15, as described above.  The modified 3GPP further teaches  wherein the one or more instruction to determine whether the subscription data associated with the user device indicates that the user device is allowed to establish the always-on PDU session comprises one or more instructions to: send a subscription retrieval request to a Unified Data Management (UDM) device to determine whether the subscription data indicates that the user device is allowed to establish the always-on PDU session. (see Qiao paragraphs [0320]-[0323] explains request for an always on PDU session and receive from UDM a second message comprising a first list of restricted services for the always-on PDU session)

Regarding claim 18, the modified 3GPP taught the non-transitory computer-readable memory device of claim 15,  as described above.  The modified 3GPP further teaches wherein the one or more instruction to establish the PDU session as an always-on PDU session comprises one or more instructions to:
transmit an establishment request message to a Policy Control Function (PCF) node to determine whether the user device is authorized to establish the always-on PDU session; receive an establishment response message from the PCF node indicating that the user device is authorized to establish the always-on PDU session; and establish the PDU session as an always-on PDU session based on receiving the establishment response message. 
(see Qiao paragraph [0320],[0321] explains response message from PCF)  

Regarding claim  19. the modified 3GPP taught the non-transitory computer-readable memory device of claim 15, as described above.  The modified 3GPP further teaches further comprising one or more instructions to: establish the PDU session not as an always-on PDU session in response to determining that the subscription data indicates that the user device is not allowed to establish the always-on PDU session. (see 3GPP 6.4.1.3 explains PDU session not allowed)

Regarding claim 20. the modified 3GPP taught the non-transitory computer-readable memory device of claim 15, as described above.  The modified 3GPP further teaches wherein the one or more instructions to determine whether the subscription data associated with the user device indicates that the user device is allowed to establish the always-on PDU session comprises one or more instructions to:
determine that the user device is allowed to establish the always-on PDU session when the subscription data includes a first indication that the always-on PDU session is allowed or when the subscription data does not include an indication regarding whether the always-on PDU session is allowed; ( see 3GPP 6.4.1.3 explains request and SMF decides PDU session should be on always including not allowed ) and
determine that the user device is not allowed to establish the always-on PDU session when the subscription data includes a second indication that the always-on PDU session is not allowed. ( see 3GPP 6.4.1.3 explains request and SMF decides PDU session should be on always including not allowed )

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gerald Smarth whose telephone number is (571) 270-1923.  The examiner can normally be reached on Monday-Thursday 6am-4:30pm ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 571-272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GERALD A SMARTH/Primary Examiner, Art Unit 2478